Macomber, J.
This action was brought to recover for personal services of the plaintiff under an alleged employment of him by the defendant, to take the care of and to run .a grist-mill. No question is presented by this record but that the plaintiff actually rendered the services alleged, and that they were reasonably worth the amount for which the verdict was rendered; nor is it seriously disputed that the defendant himself, though not having the legal title to the premises, was the person who secured the plaintiff’s services by a contract of some sort. It is claimed in his behalf, and such is his testimony, corroborated, in part at least, by the testimony of one French, that the plaintiff was to obtain his compensation solely out of the avails of the milling business. At one time he did conduct the same mill under a like agreement with Mr. French, who was the owner of the premises at that time. Under the plaintiff’s evidence, however, supported as it is to some extent by the letters written by the defendant himself, and by circumstances, the case presented a question solely for the consideration of the'jury. The case was properly laid before them by the learned judge at the circuit, and no exception appears iii behalf of the defendant, either to the charge or to any ruling, which requires any consideration from us. There is not that clear preponderance of evidence in behalf of either side which would justify us in interfering with the verdict, particularly as the judge at the circuit, with the benefit and advantage of having the several witnesses before him, has, upon a motion, denied such relief to the appellant. The judgment should lie affirmed, with costs. All concur. e